Citation Nr: 1116138	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  08-08 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability, characterized as chronic pain syndrome, degenerative disc disease of the cervical spine, status post discectomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to December 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, determined that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for cervical spine disability, characterized as chronic pain syndrome, degenerative disc disease of the cervical spine, status post discectomy.

The Board notes that the August 2006 rating decision also denied service connection for prostatitis.  The Veteran only perfected an appeal, in a VA Form 9 in March 2008, for the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.  See 38 C.F.R. § 20.200 (2010).
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The issue of entitlement to service connection for residuals of a back injury or a chronic back disorder was denied in an August 2001 Board decision.

3.  The evidence received since the August 2001 Board decision is cumulative or redundant of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim for service connection for a cervical spine disability and is not not new and material evidence.  



CONCLUSIONS OF LAW

1.  The August 2001 Board decision that denied entitlement to service connection for a residuals of a back injury is final.  38 U.S.C.A. § 7104(b) (West Supp. 2010); 38 C.F.R. § 20.1100 (2010).

2.  New and material evidence has not been submitted since the August 2001 Board decision and the claim of entitlement to service connection for cervical spine disability, characterized as chronic pain syndrome, degenerative disc disease of the cervical spine, status post discectomy, is not reopened.  38 U.S.C.A. § 5108 (West Supp. 2010); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a May 2006 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show (1) an injury in military service, or a disease that began in or was made worse during military service, or there was an event in service that caused an injury or disease, (2) a current disability, and (3) a relationship between the current disability and injury, disease, or event in military service, which is usually established by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

VCAA notice must include the bases for the denial in the prior decision and VA must respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  See Evans v. Brown, 9 Vet. App. 273, 282 (1996) (holding evidence is material if it is relevant to and probative of an issue that was a specified basis for the last final disallowance).  In the May 2006 letter, the Veteran has been apprised of the bases for the denial in the prior decision and the information necessary to reopen the claim on appeal.     

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the May 2006 letter sent to the Veteran also included the type of evidence necessary to establish a disability rating and effective date for the claim on appeal.    

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010).  In connection with the current claim on appeal, VA has obtained the Veteran's service treatment records, VA outpatient treatment records from May 2005 to April 2006 and from May 2000 to February 2008, private treatment letters from April 1984 to August 1985, and private treatment records from June 1984 to September 1989.  The Veteran was also provided a VA examination in connection with his claim in October 2008.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2010); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision

The Veteran seeks to reopen his service connection claim for a cervical spine disability, characterized as chronic pain syndrome, degenerative disc disease of the cervical spine, status post cervical discectomy, claimed as a neck injury.  In an August 2001 Board decision, the Veteran was denied service connection for this claim as there was no evidence showing a link between his cervical spine disability to military service.  This decision was not appealed and thus subsequently became final.  38 U.S.C.A. § 7104(b) (West Supp. 2010); 38 C.F.R. § 20.1100 (2010). 

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105 (West Supp. 2010); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The evidence that is considered to determine whether new and material evidence has been received is the evidence submitted since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening the appellant's claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).

The evidence received since the August 2001 Board decision includes duplicate copies of service treatment records from November 1968 to December 1969, VA outpatient treatment records from May 2005 to April 2006 and from May 2000 to February 2008, and an October 2008 VA examination report.  

The evidence of record at the time of the August 2001 Board decision included the Veteran's service treatment records, private treatment letters from April 1984 to August 1985, and private treatment records from June 1984 to September 1989.  

Although service treatment records from November 1968 to December 1969 were previously submitted to VA, the VA outpatient treatment records and October 2008 VA examination report were not previously submitted to VA.  Nonetheless, all of the evidence received since the August 2001 Board decision is redundant of evidence already of record as it does not show link between the Veteran's back disability to his military service.  Moreover, the evidence does not, by itself or in connection with evidence previously assembled, relate to an unestablished fact necessary to substantiate the claim.  As a result, the evidence submitted in support of the Veteran's application to reopen is not new and material, and his claim on appeal is not reopened for adjudication on the merits.

Specifically, the newly submitted service treatment records from November 1968 to December 1969 are duplicate copies of evidence already of record.  The VA outpatient treatment records from May 2005 to April 2006 and from May 2000 to February 2008 did not provide any evidence showing a link to service or any notation of treatment for the Veteran's back disability.  The Court has held that additional evidence, which consists merely of post-service treatment records that do not indicate that a condition is service connected, is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).

Furthermore, in the October 2008 VA examination report, the Veteran complained of posterior neck pain with flare ups every two months and low back pain three to four times per week.  After documenting a detailed history of the Veteran's medical history and conducting an evaluation of the Veteran's back, the VA examiner found mild degenerative disc disease in the lower lumbar spine and mild uncovertebral arthropathy in the lower cervical spine.  The Veteran was diagnosed with spondylosis of the cervical and lumbar spine without lower extremity radiculopathy.  The VA examiner opined that the Veteran's current cervical and lumbar spine disability is not caused by or the result of active duty service.  Clearly, this negative opinion is adverse to the Veteran's claim, and such adverse evidence cannot be used to reopen a claim.  The Court has held that evidence which is unfavorable to an appellant's case may not 'trigger a reopening' of the claim.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).  

Given the foregoing, the Board finds that the newly submitted evidence to not be new and material; therefore, the Veteran's service connection claim on appeal is not reopened.  38 U.S.C.A. § 5108 (West Supp. 2010); 38 C.F.R. § 3.156 (2010).


ORDER

As new and material evidence has not been received, the claim of entitlement to service connection for a cervical spine disability, characterized as chronic pain syndrome, degenerative disc disease of the cervical spine, status post discectomy, is not reopened; the appeal is denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


